DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-3 and 6-10 are currently pending and are addressed below.
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-3 and 6-10 filed on 05/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 8-9 of the applicant response regarding 35 U.S.C. 101 rejection the applicant argues “These features are different than a mental process because it is necessary and practical to make the estimation of the pastime preference of the user by weighting a weighting target category and to determine a probability of a past visit to a visiting POI candidate corresponding to a category in the information on the distribution of the categories on the basis of whether or not there is a purchase history of the user in the visiting POI candidate corresponding to the category in the information on the distribution of the categories automatically and without human intervention, and it would be impossible to be accomplished as a mental process.” Examiner respectfully disagrees 
the step of “estimation of the pastime preference of the user by weighting a weighting target category and to determine a probability of a past visit to a visiting POI”, this limitation, as drafted, is a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind as estimate preference and determine  ..….of the past visit. 
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. These limitations recite an abstract idea which is directed to mental process.
Furthermore, the claims recite additional element of circuitry is recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim(s) 1-3 and 6-10 are ineligible under 35 USC §101. Please see detailed 101 rejection below. 
 On pages 13-14 of the applicant response regarding 35 U.S.C.103 rejection, the applicant argues “ Yoshizu fails to disclose, suggest, or imply a feature of “estimate the pastime preference of the user on the basis of the acquisition information additionally including the acquired information on the distribution of the categories of the visiting POI candidates corresponding to the unspecified visiting POIs.” Examiner respectfully disagrees, Fuji discloses acquire visit history data in a predetermined period including visiting POI candidates and categories of the visiting POI candidates; acquire information on a distribution of the categories of the visiting POI candidates on the basis of the acquired visit history data; and estimate a pastime preference of a user on the basis of acquisition information including at least the acquired information on the distribution of the categories of the visiting POI candidates see at least [¶0014-0021, 0039, 047 & 069-077]). Furthermore, Yoshizu discloses corresponding to unspecified visiting POIs when the unspecified visiting POIs are included in the visit history data, and additionally including the acquired information on the distribution of the categories of the visiting POI candidates corresponding to the unspecified visiting POIs (non-input evaluation value for restaurant X in the category of “dining facility” are calculated when unspecified in history, see at least [¶0071] and Fig. 7). Please detailed rejection below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-3 and 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-3 and 7-10 are directed to a pastime preference estimation device (i.e., a machine). Claim 6 is directed to a pastime preference estimation method (i.e., a process). Therefore, claims 1-3 and 6-10 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1, 2 and 6 includes the recitations “estimate a pastime preference of a user… ” and “determine  …..of a past visit….” step. These “estimate…” and determine steps recite an abstract idea. 
The examiner submits that the foregoing “estimating…” and “determine….” step limitation(s) constitute a “mental process” type of abstract idea because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “estimate…” and “determine ..” step in the context of this claim encompasses a user mentally performing calculations to achieve the function of computing pastime preference for a user. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “acquire visit history data…” step, and “acquire information on a distribution of the categories…” step.  and circuitry to performs these functions.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitation of “acquiring…data…” step and “acquiring…info…” step, the examiner submits that said the acquiring data/information steps are recited at a high-level of generality (i.e., as a generic data gathering means) such that they amounts no more than mere solution activities to apply the exception in a generic computing device component. And the circuitry/processor is recited as generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1, 2 and 6 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, Regarding the additional limitation of “acquiring…data…” step and “acquiring…info…” step, the examiner submits that said the acquiring data/information steps are recited at a high-level of generality (i.e., as a generic data gathering means) such that they amounts no more than mere solution activities to apply the exception in a generic computing device component.
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as route data and receiving input data for route calculation, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information for collection, analysis and display constitute insignificant extra-solution activity). Hence, the claim(s) is/are not patent eligible.

Dependent claims 3 and 7-10
Step 1: claims 3 and 7-10 are dependent of claim 1 which is a device (thus the claims are to a machine (Step 1: yes).
Step 2A Prong One: claims 3 and 7-10 recite the limitation of “acquire…” steps in; “estimate… steps in (claims 3, 7, and 9); and “determining…” steps in (claims 8, 10). These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application. The “estimate…”, and “determine…” steps further limit the abstract idea above. The “acquire…” steps are recited at a high-level of generality (i.e., as a generic data gathering means) and amounts to mere solution activities to apply the recited abstract idea(s).
Step 2B: The claims 3 and 7-10 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-3 and 6-10 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita JP2012164227 in view of Arora et al. US2016/0224397.
8.	Regarding claims 1 and 6, Fujita discloses a pastime preference estimation device and method comprising circuitry configured to: 
acquire visit history data in a predetermined period including visiting POI candidates and categories of the visiting POI candidates (a moving range of a user within area A from the past (that is the time period) as shown in fig. 20 of pages 34-36 is acquired/extracted from GPS history ([¶0047]) that includes including visiting POI candidates/stay area (shown as shaded circle, shaded square, and unshaded triangle) and categories (shaded circle, shaded square, and unshaded triangle, area B, area C, and area D, are categories which corresponds to spots/POI categories for meals and others of the stayed areas ; also see at least  [¶0014-0021, 0039 & 047])
acquire information on a distribution of the categories of the visiting POI candidates on the basis of the acquired visit history data ([¶0004]: area is extracted and a user attribute is estimated based on frequency of appearance… that means the frequency of an attribute/category is a distribution of the categories; Also see fig. 20 that shows distribution including multiple aggregated categories within area A); and 
estimate a pastime preference of a user on the basis of acquisition information including at least the acquired information on the distribution of the categories of the visiting POI candidates ([¶0016]: “a movement history of a GPS is read, a taste (attribute) of a user and a visit place (situation) of a user are estimated, and a restaurant matching the taste and situation of the user is outputted as a retrieval result”… that means user preference is estimated by acquiring historical visited POI categories from GPS that matches user preference as shown in fig. 20 in order to provide a restaurant result for the user).

wherein the circuitry is configured to estimate the pastime preference of the user by weighting a weighting target category which is determined on the basis of a probability of a past visit to a visiting POI candidate corresponding to a category in the information on the distribution of the categories (see at least [¶0074-0077]: based on conditions, the score of each spot of the plurality of genres are added… and weighting may be performed according to the combination genre… which means the spots are categorized as shown in Fig.20 and weighted). Furthermore, Fujita discloses ([¶0069-0070]spot satisfying a condition…is output to an estimation result transmission part 170 as a spot having high visit possibility”… that means the high probability for visiting spot corresponds to a POI candidate, as explained in [¶0103], may corresponds to POI restaurant with Okinawa dish that the user visited in the past see at least [¶0069-0070 & 0103]).

wherein the probability of the past visit to the visiting POI candidate corresponding to the
category in the information on the distribution of the categories corresponding to the category in the information on the distribution of the categories. (¶0069-0070: a spot satisfying a condition…is output to an estimation result transmission part 170 as a spot having high visit possibility”… that means the high probability for visiting spot corresponds to a POI candidate, as explained in [¶0103], may corresponds to POI restaurant with Okinawa dish that the user visited in the past see at least [¶0069-0070 & 0103]).  

Fujita does not explicitly disclose determined on the basis of whether or not there is a purchase history of the user in the visiting POI candidate corresponding to the category in the information on the distribution of the categories.
However, Arora is directed to data processing system that process historical  information to recommend or suggest places to visit. Arora discloses the system suggest store/POI along the travel route to buy gifts based on previous purchase histories (see at least [¶ 047]). Therefore, from the teaching of Arora, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of determining on the basis on the purchase history of the user in the visiting POI candidate corresponding to the category in the information on the distribution of the categories similar to the teaching of Arora in order to enhance the user experience.

9.	Claims 2-3 and 7- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Arora and further in view of Yoshizu US20120239604.
10.	Regarding claim 2, Fujita discloses a pastime preference estimation device comprising circuitry configured to: acquire visit history data in a predetermined period including visiting POI candidates and categories of the visiting POI candidates (a moving range of a user within area A from the past (that is the time period) as shown in Fig. 20 of pages 34-36 is acquired/extracted from GPS history ([¶0047]) that includes including visiting POI candidates/stay area (shown as shaded circle, shaded square, and unshaded triangle) and categories (shaded circle, shaded square, and unshaded triangle, area B, area C, and area D, are categories which corresponds to spots/POI categories for meals and others of the stayed areas ; also see at least [¶0014-0021, 0039 & 047])
acquire information on a distribution of the categories of the visiting POI candidates on the basis of the acquired visit history data ([¶0004]: area is extracted and a user attribute is estimated based on frequency of appearance… that means the frequency of an attribute/category is a distribution of the categories; Also see Fig. 20 that shows distribution including multiple aggregated categories within area A); and 
estimate a pastime preference of a user on the basis of acquisition information including at least the acquired information on the distribution of the categories of the visiting POI candidates (see at least [¶0016]: “a movement history of a GPS is read, a taste (attribute) of a user and a visit place (situation) of a user are estimated, and a restaurant matching the taste and situation of the user is outputted as a retrieval result”… that means user preference is estimated by acquiring historical visited POI categories from GPS that matches user preference as shown in Fig. 20 in order to provide a restaurant result for the user).
wherein the circuitry is configured to acquire information on the distribution of categories of the visiting POI candidates, and wherein the circuitry is configured to estimate the pastime preference of the user on the basis of the acquisition information acquired information on the distribution of the categories of the visiting POI candidates (see at least [¶0004]: area is extracted an a user attribute is estimated based on frequency of appearance… that means the frequency of an attribute/category is a distribution of the categories; Also see Fig. 20 that shows distribution including totals of 15, 2, and 20 spots for different categories within area A; [¶0016]: “a movement history of a GPS is read, a taste (attribute) of a user and a visit place (situation) of a user are estimated, and a restaurant matching the taste and situation of the user is outputted as a retrieval result”… that means user preference is estimated by acquiring historical visited POI categories from GPS that matches user preference as shown in Fig. 20 see at least [¶ 004 & 016]).  

Fujita does not explicitly disclose corresponding to unspecified visiting POIs when the unspecified visiting POIs are included in the visit history data, and additionally including the acquired information on the distribution of the categories of the visiting POI candidates corresponding to the unspecified visiting POIs.
However, Yoshizu discloses corresponding to unspecified visiting POIs when the unspecified visiting POIs are included in the visit history data, and additionally including the acquired information on the distribution of the categories of the visiting POI candidates corresponding to the unspecified visiting POIs (non-input evaluation value for restaurant X in the category of “dining facility” are calculated when unspecified in history, see at least [¶0071] and Fig. 7). Therefore, from the teaching of Yoshizu, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of categorize unspecified visiting POI such as restaurants similar to that of the teaching of Yoshizu in order to enhance the user experience.
11.	Regarding claim 3, Fujita discloses wherein the circuitry is configured to estimate the pastime preference of the user by weighting a category which is common in a plurality of groups of information on the distribution of the categories of the visiting POI candidates ([¶0075-0077]: based on conditions, the score of each spot of the plurality of genres are added… and weighting may be performed according to the combination genre… which means the pots are categorized as shown in Fig.20 and weighted).
Fujita does not explicitly disclose corresponding to the unspecified visiting POIs when the plurality of groups of information on the distribution of the categories are acquired.  
However, Yoshizu discloses corresponding to the unspecified visiting POIs when the plurality of groups of information on the distribution of the categories are acquired.  {non-input evaluation value for restaurant X in the category of “dining facility” are calculated when unspecified in history, see at least [¶0071] and Fig. 7; [¶0066]: “an evaluation value of a user whose visit frequency to the category "dining facility" is twice a week the same as the user A and whose visit frequency to the restaurant X is once a month the same as the user A is "2.5"… that means unspecified visiting POIs may be assign a weight see at least [¶ 066 & 071]). Therefore, from the teaching of Yoshizu, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of weighting unspecified visiting POI such as restaurants similar to that of the teaching of Yoshizu in order to enhance the user experience.

12.	Regarding Claims 7 and 9, Fujita, Arora and Yoshizu in combination disclose the pastime preference estimation device according to claims 2 or 3 as discussed above. Fujita further discloses wherein the circuitry is configured to estimate the pastime preference of the user by weighting a weighting target category which is determined on the basis of a probability of a past visit to a visiting POI candidate corresponding to a category in the information on the distribution of the categories (¶0074-0077: based on conditions, the score of each spot of the plurality of genres are added… and weighting may be performed according to the combination genre… which means the spots are categorized as shown in fig.20 and weighted); (¶0069-0070: A spot satisfying a condition…is output to an estimation result transmission part 170 as a spot having high visit possibility”… that means the high probability for visiting spot corresponds to a POI candidate, as explained in [¶0103], may corresponds to POI restaurant with Okinawa dish that the user visited in the past see at least [¶ 074-077 & 103]) furthermore, Arora discloses the user visited and purchase in the past based on purchase history).

13.	Regarding Claims 8 and 10, Fujita, Arora and Yoshizu in combination disclose all the limitation of claim 2 as discussed above, furthermore, Fujita discloses wherein the probability of the past visit to the visiting POI candidate corresponding to the category in the information on the distribution of the categories is determined on the basis of whether or not there is a  history of the user in the visiting POI candidate corresponding to the category in the information on the distribution of the categories ([¶0069-0070]: a spot satisfying a condition…is output to an estimation result transmission part 170 as a spot having high visit possibility”… that means the high probability for visiting spot corresponds to a POI candidate, as explained in [¶0103], may corresponds to POI restaurant with Okinawa dish that the user visited in the past  see at least [¶ 074-077 & 103]), furthermore, Arora discloses the user visited and purchase in the past based on purchase history).
Fujita does not explicitly disclose determined on the basis of whether or not there is a purchase history of the user in the visiting POI candidate corresponding to the category in the information on the distribution of the categories.
However, Arora is directed to data processing system that process historical  information to recommend or suggest places to visit. Arora discloses the system suggest store/POI along the travel route to buy gifts based on previous purchase histories (see at least [¶ 047]). Therefore, from the teaching of Arora, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Fujita to use the technique of determining on the basis on the purchase history of the user in the visiting POI candidate corresponding to the category in the information on the distribution of the categories similar to the teaching of Arora in order to enhance the user experience.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHID BENDIDI/Primary Examiner, Art Unit 3667